 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDTormodLangemyrd/b/aTomCarpentryConstruction Co. and Tom Carpentry ConstructionCompany, Inc.andLocal 964, United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case 2-CA-11355May 22, 1969DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn October 23, 1968, Trial Examiner James T.Barker,issuedhisDecision in the above-entitledproceeding, finding that Respondents had engaged incertainunfair labor practices and recommendingthat they cease and desist therefrom and takecertainaffirmativeaction,assetforthintheattached Trial Examiner's Decision. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs oftheGeneral Counsel, and the entire record in thiscase and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner withthe following modification.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedherein,andorders thatRespondents,TormodLangemyrd/b/aTomCarpentryConstruction Co. and Tom Carpentry ConstructionCompany, Inc., its officers, agents, successors, andassigns,shall take the action set forth in the Trial.We adopt the Trial Examiner's findings and recommendations as to theviolations of Sec.8(a)(l) and(5) of the Actwith one exception.The TrialExaminer declined to recommend that Respondents make payment to theChargingParty'swelfare,pension,vacation,andsupplementaryunemployment benefit funds beyond the expiration date of the agreement.Unlike the Trial Examiner,we find that the complaint encompasses thepostexpiration period and that the issues underlying the imposition of sucha reimbursement remedy were litigated.Moreover,we agree with theGeneral Counsel that Respondents are obligated to continue in effectbeyond the expiration date of the agreement certain conditions relating toemployees working conditions and to pay into the Charging Party'swelfare,pension,vacation,and supplemtary unemployment benefit fundssuch sums as would have been paid into said funds from January 18, 1967,until the parties either sign a new collective-bargaining agreement or reachan impasse in their negotiations.HaroldW.Hinson,d/b/a Hen HouseMarket No. 3,175 NLRB No. 100.Examiner's Recommended Order, as so modified.1.Deleteparagraph2(b)and substitute thefollowing:(b)Make contributions to the Union's welfare,pension, vacation, and supplementary unemploymentbenefit funds of such sums as would have been paidinto said funds from January 18, 1967, until thepartieseithersignanew collective-bargainingagreement or reach an impasse in their negotiations.2.Delete the next to last indented paragraph ofthe notice and substitute the following:WE WILL. pay into thepension,welfare,vacation, and supplementary wage benefit fundsof Local 964, such sums as would have been paidinto said funds from January 18, 1967, until weeither sign a new collective-bargaining agreementor reach an impasse in our negotiations withLocal 964TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter washeard inNew York, New York,on June 10 andJuly 31,1968.The complaintwas issuedonApril 17, 1968,pursuant to a charge filed on July 17, 1967, and a firstamended charge filed on March 19, 1968, by Local 964,UnitedBrotherhoodofCarpentersandJoinersofAmerica, AFL-CIO. The complaint alleges violations ofSection 8(a)(5) and (1) of the National Labor RelationsAct,hereinafter called theAct.The counsel for theGeneral Counsel and the Charging Party timely filedbriefs with me.Upon consideration of the briefs of the parties, and therecord in this case,' and upon my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTom Carpentry Construction Company, Inc., wasformed as a New York corporation in 1966 for thepurpose of engaging in the building,contracting andconstructiontrade.On January 1, 1966, TormodLangemyr executed a certificate of incorporation, in thecapacity of incorporator, for the aforesaid corporation.Priortotheformationofthecorporation,andcommencing in the calendar year 1964, TormodLangemyr engaged in the building and construction trade.The principal place ofbusinessof the individualproprietorship and of the subsequently formed corporationwas at 58 N. William Street, Pearl River, New York.'Counsel forRespondent filed an answer in this proceedingwhich, ineffect,denied all of the allegationsof the complaint.At the hearing,Respondentofferedno defenseand TormodLangemyr,called as a witnessby the GeneralCounsel,declined on constitutional grounds to answerquestions posed to him by counsel for the GeneralCounsel.Respondentdeclined to enter a defense to the instant proceedings and TormodLangemyr refused to testify because a criminal indictment had beenentered againstTormodLangemyr in the countycourt ofRocklandCounty, New York,assertedly involving the same facts as alleged in thecomplaint.176 NLRB No. 11 TOM CARPENTRY CONSTRUCTION CO.In the calendar year 1965 a corporate enterprise inwhich one Joseph Adler held a pecuniary interest engagedTormod Langemyr to perform carpentry subcontractingwork in the construction of residential homes. In thecalendaryear 1965 dispersements in the amount of$55,406,were made by the aforesaid corporation to anentity known as Tom Carpentry.During the calendar year 1966 Holland House andMoncie Homes, corporations of which Joseph Adler waspresident,made dispersements of $11,500 and $8,500,respectively,toTom Carpentry. Additionally, during1966, an enterprise known as Patricia Ann Homes madedispersements to Tom Carpentry for carpentry services inthe amount of between $35,000 and $40,000.The gross annual revenue of the Adler ownedcorporations during 1966 exceeded $500,000 and that ofPatriciaAnn Homes approximated $750,000. The Adlerowned corporations during 1966 made purchases of stovesfor installation in newly constructed homes totallingapproximately $5,800. During the same period of time theout-of-state purchases of stoves by Patricia Ann Homestotaled approximately $3,500.During the calendar year 1967 Guterl ConstructionCorporation, a builder of residential homes whose grossrevenue in 1967 approximated $1,000,000, employedTormod Langemyr as a carpentry subcontractor and madepayments for these services of approximately $25,000,some of which were made to Tom Carpentry ConstructionCompany and some to Tom Carpentry. During 1967,Guterl Construction purchased stoves from Caloric, Inc.,a Pennsylvania enterprise, totalling $4,615 and madepurchases of other supplies from an enterprise in the Stateof New Jersey totalling approximately $1,000.As the evidence reveals that in each of the threecalendar years preceding the issuance of the complaintherein, the monetary value of the Respondent's services toretailenterprisessatisfyingtheBoard's discretionaryjurisdictional standards' was substantial andde minimus, Ifind that Respondent's operations affect commerce withinthe meaning of the Act.'Moreover, I find that it will effectuate the purposes ofthe Act to assert jurisdiction in this proceeding by reasonof the evidence establishing that at the time of the allegedviolation of the Act on January 18, 1967, the Respondentmet the Board's jurisdictional standards.' This finding isbased on the concept that the Board, in the exercise of itsdiscretion, is free to assert jurisdiction when commercefigures for the most recent annual or fiscal period are notdeemed to fully reflect current or actual impact of arespondent's operation upon commerce.' In this respect itis to be noted that the General Counsel was inhibited initsinvestigationand prosecution of this case by theconstitutionalpleaof the individual and corporaterespondents, and by their consequent refusal to disclose'CarolinaSuppliesand CementCo.. 122NLRB 88.'SeeN.L.R.B. v.RelianceFuelOil Corp..371U.S.224, wherein theCourt reciteditsprevious declarations that, "[[In passing the NationalLaborRelations Act,Congress intended to and did vest in the Board thefullestjurisdictionalbreadthconstitutionallypermissibleunder thecommerce clause."'SeeSkmonsMailingService122NLRB81;MontexDrillingCompany.122NLRB139;Acme EquipmentCompany.102 NLRB 153,161-162;The District Courtof the TenthJudicialDistrictof the StateofIdaho,in andfor the county of Nez Perce.164 NLRBNo. 16; see alsoN.L.R.B.v.West Side CarpetCleaningCo., 329 F.2d 758 (C.A. 6).'See The District Courtof theTenth Judicial Districtof the State ofIdaho,inand forthe countyof Nez Perce,supra,;Plant CityWelding andTank Company,123 NLRB1146;MontexDrilling Company,supra.125business records and commerce figures, or to offertestimonypertaininghereto.On the same ground,Respondentundertookno rebuttal of the GeneralCounsel'scommercedatawhichincludedGeneralCounsel's showing, despite attendent impedements, that in1967Respondent received $25,000 from one employeralone for carpentry services rendered.Without derogatingfrom the right of Tormod Langemyr, as an individual, toclaim constitutional privileges, and although the evidencedoes not warrant the application of theTropicanadoctrine,' the evidence is such as to warrant the inferencethat the single 1967 commerce figure adduced by theGeneralCounselwas not representative of the totalmonetary value of the services performed by Respondentin1967. In the foregoing circumstances, and for thereasons stated, I find that at all material times hereinRespondent was engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe credited testimony of William Sopko, consideredtogetherwithdocuments in evidence, reveals andestablishesthatLocal964,UnitedBrotherhoodofCarpenters and Joiners of America, AFL-CIO, hereinaftercalledtheUnion,throughitsagents,negotiatescollective-bargaining contracts with employers containingprovisions relating to terms and conditions of employmentof employees in the carpentry and construction industryrepresentedby the Union.Moreover, the evidenceestablishes that the Union exists, in part, for the purposesspecified in Section 2(5) of the Act and is, accordingly, alabor organization within the meaning of the Act.III.UNFAIRLABOR PRACTICESA. The IssuesThe substantive issues raised by the complaint andanswer are (1) whether Respondent became a party to acollective-bargaining contract with the Union for a termending June 30, 1968, and (2) whether, in violation ofSection 8(a)(5) and (1) of the Act, Respondent failed andrefused to give effect to the union security and wageprovisions of the agreement, to appoint a job steward asrequiredby the agreement, and to make certaincontributions to the Union's welfare and related funds.Thesequestionsraiseissuesrelatingto(1)theapplication of the 6-month limitation provision of Section10(b) of the Act, both procedurally and remedially; (2) theeffect, if any, of the Union's refusal to furnish Respondentwith a signed copy of the alleged collective-bargain ingagreement and (3) the legal impact of the failure ofRespondent to post a performance bond demanded by theUnion,whichRespondent contends,was a conditionprecedent to the contract's validity.B. Pertinent Facts1.Background factsa.The agreement as executedOn January 9, 1964, at which time Sidney Zenovicserved in the capacity of business representative of the'TropicanaProducts,Inc..122 NLRB 121. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion,ZenovicmetwithTormodLangemyr andpresented Langemyr withunsignedcopies ofan agreementbetweenContractorsandSuppliersAssociationofRockland County, New York, and Local Union No. 964,effectivefrom July 1, 1963, to June 30, 1968.' Hediscussed the agreementswith Langemyr and presentedhimwiththreeunsignedform-contractswhichherequestedLangemyr to study. He further requestedLangemyr to sign two of the contracts,retain one in hispossessionand to return the two executedagreements totheUnion. In due course, Zenovic received through themails two copies of the agreementbearing a signaturepurporting to be that of Tormod Langemyr. Zenovicthereafter affixedhis signatureto the agreement. ZenovicinformedLangemyr that, an executed copy of theagreement,containingZenovic's signaturewould not beforwardedtoLangemyruntilhehad secured aperformance bond. Neither Zenovic nor anyone under hisdirection forwarded a signed copy of the agreement toLangemyr.'b.The terms of theagreementThe collective-bargaining agreement,whichTormodLangemyr executed soon after commencing business in1964,' by its terms was effective through June 30, 1968. Itcontaineda7-dayunion security provision and amaintenance of membership requirement;a schedule ofwage rates;provisions requiring employer contributions towelfare,pension,vacationandsupplementaryunemployment benefit funds;and a clause insuring theUnion'sright to appoint a job steward to jobs beingperformed under the terms of the agreement. Additionally,'Consideration of events transpiring before January 18, 1967,is for thepurpose of shedding light upon events transpiring within the 6-monthlimitation period which may constitute unfair labor practices; and for thefurther purpose of fashioning a remedy.N L.R.B.v. Lundy ManufacturingCorp.,316 F.2d 921(C.A. 2).'At the in.. ant hearing the transcript of testimony of Sidney R. Zenovic,former business representative of the Union,was offered in evidence by theGeneral Counsel and received by the Trial Examiner over the objection ofthe Respondent.The transcript was properly authenticated and the GeneralCounsel represented on the record that Zenovic no longer resided in theState of New York and was not at the time of the hearing present withintheState.This representation was not supported by current affidavit.Although the Trial Examiner urged as the best course Zenovic's personalappearance as a witness,theGeneral Counsel elected to rely upon thetranscript in support of his burden in the case.A careful analysis of thetranscript of the Zenovic testimony in the arbitration proceeding revealsthat at that hearing Zenovic was asked by counsel for the Union toidentify his signature on the agreement subsequently received in evidence inthis case.Thereafter,Mr. Molony,counsel for Tormod Langemyr in thearbitration hearing,as well as in the instant proceeding,cross-examinedZenovic with respect to his purported signature and that of Langemyrcontained on the document. Malony also, on cross-examination of Zenovic,probed the circumstances relating to the January 9 meeting betweenZenovic and Langemyr.As I am convinced that the signature issue wasraisedatthe arbitration hearing and Langemyr'sattorney had fullopportunity to cross-examine Zenovie on the issue,and availed himself ofthe right to cross-examine on this issue,the testimony of Zenovic asmemorialized in the transcript of the arbitration proceeding received inevidence in the instant case may be relied upon in support of findingshereinmade.See Rule 4517 New York Civil Practice Law and Rules;Rule 43(a)FederalRules of Civil Procedure;5Wigmore.EvidenceSections 1414, 1404(3d ed.1940). Therepresentation of the counsel forthe General Counsel in open hearing as to the unavailability of Zenovic isconsidered a sufficient showing of unavailability to meet the requirementsof Rule 4517.Contrary to the Respondent,no affidavit of unavailability isrequired under this rule, although,manifestly an affidavit would be a highorder of proof There is no suggestion that the unavailability of Zenovicwas procured by the General Counsel.the agreement contained a provision requiring employerswho were parties to the agreement to post a surety bondinthe amount of $5,000 with the Union prior to thecommencement of any work.c.Operations under theagreementThe evidence of record reveals that in 1964, subsequentto executingthe collective-bargaining agreementwith theUnion,Langemyr employed carpenter employees whowere membersof the Union. The evidence further revealsthat for the first 8 months of 1964 Langemyr madecontributionsto the Union'swelfare,pension and vacationfunds.He thereafterceasedmakingcontributions andmade noneduring the period January 18, 1967, to thedate of thehearing herein.10d. Langemyrrefuses tohonor agreementWilliam Sopko credibly testified that in August 1964,atwhich time he was serving in the dual capacity ofbusiness representative of the Unionandvice president ofthe local, he was appointed by the president of the Unionand union trustees to make a survey of the home buildingindustry to confirm whether the home building contractorswere making required contributions to the welfare andpension funds.Sopko further credibly testified thatincident to this assignment he spoke with TormodLangemyr in August 1964, and urged Langemyr to paythe fringe benefits which he was obliged to pay and tocomply withtheunionsecurityprovisions.Langemyrresponded that he was having trouble with the Union atthe time and that after the trouble had been resolved hewas no longer going to"bother" with the Union."2.The alleged unlawful conductSopko further credibly testified that on June 20, 1967,heagain spoke with Langemyr and requested thatLangemyr place a union shop steward on the job pursuantto the terms of the collective- bargain ng agreement.Langemyr refused to do so observing that he did not haveany union men on the job. Additionally, during thisconversation Sopko requested Langemyr to employ unioncarpentersand to make payments required of himpursuant to the terms of the contract.William Sopko further credibly testified that in April1968, he again met with Langemyr at a work project andrequestedLangemyrtogiveeffecttothecollective-bargaining agreement until it had expired onJuly 1, 1968.In this connection,Sopko observed that ifLangemyr did not desire after July 1, to enter into a newcollective-bargaining agreement this was his prerogative.Sopko insisted however, that until July 1, Langemyr wasbound by the agreement with the Union. Sopko furtherrequested that Langemyr place a shop steward on the job.'This execution is established by a statement contained in the pretrialaffidavitofTormod Langemyr, received in evidence, and by theauthenticated signatureof Langemyr on a collective-bargaining agreementbetween Contractors and Suppliers Association of Rockland County, NewYork and Local Union No. 964 effective from July 1, 1963, to June 30,1968."The credited testimony of William Sopko so indicates. January 18,1967, commences the period cognizable under Sec. 10(b) of the Act."The testimony of William Sopko and an affidavit of TormodLangemyr, in evidence, revealed that at this point in time the Union hadplaced a picket line on a job at which Langemyr's employees wereperforming work. TOM CARPENTRYCONSTRUCTION CO.Langemyr was reticent and observed that he had nocontract with the Union.William Sopko testified that Tormod Langemyr hasmade no payments to the union welfare, pension andvacation funds since September 1964, and has not honoredtheUnion's demand that he place a union steward on thejobs on which Langemyr has performed services.ConclusionsInitially,Ifind that, as principal owner of TomCarpentry Construction Company, Inc., and through hisauthority- which the record reveals he possessed - toengage the corporation in carpentry construction workand to receive payments for these services on the part ofthe corporation, Tormod Langemyr is thealter egoof thecorporation and is a proper party to this proceeding.'2Additionally, I find that Tormod Langemyr gave hisassenttobeboundbythetermsofthecollective-bargaining agreement with the Union by signingthe agreement and by transmitting the signedinstrumentinthemail to the Union. It was not specified as acondition precedent to the agreement's effectiveness thatboth parties execute theagreement.AfterLangemyrsigned the agreementhe indicated his assent to be boundby the agreement by giving effect to its terms." Thus, theagreementwas a valid one and Respondents incurred legalliabilitiesas a resultof its validity even though the Unionfailed and refused, for a reason quite separate from thequestionof the existence of a binding agreement, toforward signed copies of the agreement to Respondent."It is clear that the Union refused to furnish Langemyrwith a signed copy of theagreementbecause Langemyrfailed and refused to post a performance bond as providedby the thirteenth article ofthe agreement.Quite clearly,the performance bond requirement was a term of theagreement,but it was not a condition precedent to theeffectiveness of the agreement. The Respondent may notbreach a contractual term and rely upon its own breach toexcuse it from the legal obligations of the agreement.There is much in the tone and tenor of the proceedingto suggestthat in entering into the collective-bargainingagreementwith the Union, Langemyr did not fullyperceive the extent of his commitment. But the evidence ispersuasive that he freely executed and entered into anagreementwhich obligated him to give effect to a unionsecurity arrangement, pay a prescribed wage scale, makecertainwelfare and fringe benefit contributions and topermit the Union to designatea unionsteward on all jobs.After theagreementbecame effective, Respondent abidedby its paramount terms fora time,but relations betweenRespondent and the Union deteriorated and Langemyrresolutely and with finalityceased givingeffect to theagreement.The evidence establishes that on June 20, 1967, andagain in April 1968, within the 10(b) period, Langemyrrejecteda union requestto abide by the terms of thecontract by employing union carpenters, permitting theselectionof a union steward andmakingwelfare andbenefit payments as required by the contract. In rejectingthese requests, Langemyr left no room for doubt that he"Ogle Protection Service.Inc., and James L. Ogle,149 NLRB545, 546at fn. I."SeeWillistonon Contracts,3d ed., 90 A."Tow v.Miners Memorial Hospital Association.Inc.. 305 F.2d 73, 75;Newburger v. AmericanSurety Co..242 N.Y. 134 151 N.E. 155, 157; seealsoJohn Wiley& Sons v.Livingston376 U.S. 543. 550.127intended not to be bound by the agreement. He pointedlyremonstrated that he no longer had union carpenters onthe job.This failure and refusal to give effect to and abide bythe terms of the collective-bargaining agreement duringthe term of the agreement constitutes an unlawfulwithdrawalofrecognitionoftheexclusivecollective-bargainingrepresentativeandresultsinunilateralmodification of the agreement violative ofSection 8(aX5) of the Act."No absolution from the Act's strictures is derived byreason of any personal assessment Langemyr had of hislegal obligation, the binding nature of the agreement or itsethical foundations; or by his personal notions of equity.There exists statutory procedures for petitioning the Boardfor relief if doubt arises as to the legal propriety of orobligation to continue recognition of a bargaining agent.However, self-help through unilateral abrogation of anagreement is not justified. 16 "An employer's duty tobargain under Section 8(a)(5) would be empty, indeed, ifafter reaching agreement the employer could treat thecontract as a scrap of paper."" Nor is abrogation, in thecircumstances of this case, to be equated to a contractbreachsusceptibleofremedy solely through civillitigation."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic, and"Hexton FurnitureCompany.IIINLRB 342;Durdite Co., Inc..132NLRB 425, 427;The Cresent Bed Company. Inc.,157NLRB 296.Jurisdiction for making this determination exists under Sec. 10(b) of theAct when nothing more is undertaken remedialy than an enforcement ofstatutoryrightsarisingfromtheunambiguous termsofthecollective-bargaining agreement.SeeN.L.R.B v. C & C Plywood Inc..385U.S. 421 (1967).Moreover,theaforesaiddeterminationisnotprecludedby thearbitration award of a sum of money due the union pension,welfare,vacation and supplemental wage benefitfunds by virtue of the Company'scontractualbreach.The applicabilityof the doctrine ofSpielbergManufacturingCompany,112 NLRB1080, was not raised at the instanthearing.While at the arbitrationproceeding the Respondent contested thecontractualfoundationofthearbitor'sjurisdiction,andwhile thearbitratorsdecisionappears to have rendereda determination with respectto the existence of a binding contract,and to have made the aforesaidmonetary award,the arbitrator's decision did not reach the wage, jobsteward and withdrawal of recognition issues of the instant proceeding. Inthese circumstances,as the arbitrators decision did not purport to dealwith the unfair labor practices deriving from the latter three issues, theBoard, with respect to those issues,is not bound by the arbitration award.SeeRaytheonCompany.140 NLRB883;MonsantoChemical Company,130 NLRB 1097. Moreover,in light of the close interrelationshipof thoseissues to the Respondents' failure to comply with the contractualprovisions relating to pension,welfare, vacation and supplemental wagebenefit payments,which requiresthe Board to undertake closescrutiny ofthe contractual provisions and the conductof theRespondent pertainingthereto,the Board, in the exercise of its discretion, may decline to giveconclusiveeffect to thearbitration award and may exercise its powersunder Sec. 10(b) of the Act."Ray Brooksv.N.L.R.B.,348 U.S. 96;HextonFurnitureCompany,supra"N.L.R.B. v. M & M Oldsmobile.Inc.. 377 F.2d 712 (C.A. 2), enfg.156 NLRB 903."SeeN.L.R.B. v.M &M Oldsmobile.Inc, supra.N.L.R.B.v.GeneHyde, d/b/a Hyde'sSupermarket,399 F.2d 568 (C.A. 9), enfg. 149NLRB 1252;W. P. Ihrie& Sons.Divisionof SunshineBiscuits,Inc..165NLRB No. 2. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondents have engaged in unfairlabor practices violative of Section 8(a)(5) and (1) of theAct, I shall recommend that they cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Havingfoundthatduringthetermoftheircollective-bargainingagreementwith theUnion,andhaving found more specifically that at all times on andafter January 18, 1967, the Respondents have failed andrefused to give effect to the terms of the aforesaidcollective-bargaining agreement relating to recognition oftheUnionastheexclusivecollective-bargainingrepresentativeofemployeesinanappropriatecollective-bargaining unit, the schedule of wage payments,thedesignation of a job steward, the union securityprovision,andthepaymentsbyRespondentsofcontributions to the welfare, pension, vacation andsupplementary wage benefit funds, I shall recommend thattheRespondents pay into the Union's welfare, pension,vacation and supplementary unemployment benefit fundssuch sums as would have been paid into said funds fromJanuary 17, 1967, until June 30, 1968." I shall furtherrecommend, that, upon request, Respondents bargaincollectivelywiththeUnionastheexclusivecollective-bargainingrepresentativeofRespondent'semployees in an appropriate collective-bargaining unitand, if an understanding is reached, embody suchunderstanding in a signed agreement.As ithas hereinbeen found that Tormod Langemyrwas the owner of the Respondent individual proprietorshipand thealter egoof the Respondent corporation, I shallrecommend that he individually, together with Respondentindividual proprietorship and Respondent corporation, beresponsible for compliance with all of the provisions ofthis Recommended Order.30CONCLUSIONS OF LAW1.Respondents are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.On January 18, 1967, and at all material timesthereafter theUnion was, and is now, the exclusiverepresentative of all carpenter construction employees ofRespondents, exclusive of supervisors as defined in theAct,withinthemeaningof Section 9(a) and (b) of theAct.4.By failing and refusing, on and after January 18,1967,togiveeffecttotheprovisionsofacollective-bargainingagreement between them and the"SeeGeorgeE.LightBoat Storage.Inc,153NLRB 1209, 1210.Offsets against these sums shall be allowed for payments,ifany,madepursuant to the arbitration award referred to herein.No obligation beyondthe June30, 1968,expiration date of the agreement is here imposed, as thecomplaint is not deemed to encompass the postexpiration period and theissues underlying the imposition of such a reimbursement remedy were notlitigated.Cf.IndustrialUnion of Marineand ShipBuildingWorkers ofAmerica.AFL-CIO, v. N.L.R.B..320 F.2d 615, 620 (C.A. 3), enfg. inpertinent part 136 NLRB 1500."SeeOgle ProtectionService.Inc.. and JamesL.Ogle,149 NLRB 545.Union, Respondentsengaged in and are engagingin unfairlabor practices within themeaningof Section 8(a)(6) ofthe Act.5.By withdrawing recognition of the Union, by failingand refusing to give effect to the union-security provisionof the agreement, by failing and refusing to abide by thewage scales provided in the agreement, by failing andrefusing to appoint a job steward and by failing andrefusing tomake payments to the welfare, pension,vacation and supplementary wage benefits funds of theagreementtheRespondents engaged in conduct violativeof Section 8(ax5) of the Act.6.By the aforesaid unfair labor practices, theRespondents have interfered with, restrained and coercedtheir employees within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, I recommendthat the Respondents, its officers, agents, successors, andassigns,and Tormod Langemyr, individually, shall:1.Cease and desist from:(a)Refusingtobargain collectively with Local 964,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO, as the exclusive representative ofemployees in an appropriate collective-bargaining unit, bywithdrawing its recognition of the Union; and by failingand refusing to comply with the provisions of acollective-bargainingagreementwith the Union containingaunionsecurityprovision,andprovidingfortheplacement of a job steward on construction jobs, thepayment by Respondents of a certain wage scale andother payments in the form of contributions for welfare,pension,vacation and supplementary wage benefits onbehalf of its employees.(b)Interferingwith,restraining,orcoercing itsemployees in the exercise of the rights guaranteed them inSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with Local 964,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO, as the exclusive representative ofemployees in the appropriate collective-bargaining unit,with respect to wages, rates of pay, hours of employment,and other terms and conditions of employment, and if anunderstandingis reached, embody such understanding in asignedagreement.(b)Make contributions to the Union's welfare, pension,vacation and supplementary unemployment benefit fundsof such sums,in the mannerand for the period of timespecified in the portion of this Decision entitled theRemedy.(c)Post at its Pearl River, Rockland County, NewYork, office and place of business and at all jobsiteswithin the territorial jurisdiction of the Union at whichRespondentsare engagedinproviding carpentry service,copiesof the notice attached hereto and marked TOM CARPENTRY CONSTRUCTION CO."Appendix.""Copies of said notice,to be furnished bythe Regional Director for Region 2, shall,after being dulysigned by a representative of Respondents,be posted by iton receipt thereof,and be maintainedby it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered,defaced,orcovered by any other material.(d)Mail to the Regional Director for Region 2,copiesof the attached notice marked"Appendix"for posting byLocal964, United Brotherhood of Carpenters and Joinersof America,AFL-CIO, Local 964,willing, at its offices,meeting halls and jobsites,and places where notices tomembers are customarily posted.Copies of said notice tobe furnished by the Regional Director,shall, after beingduly signed by a representative of Respondents beforthwith be returned to the Regional Director for saidposting.(e)Notify the Regional Director for Region 2, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.22"In the event this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommendations of a Trial Examiner"in the notice. If the Board's Orderis enforced by a decree of the United States Court of Appeals,the noticewill be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals Enforcing an Order" for the words "aDecision and Order.""In the event this Recommended Order is adopted by the Board, thisprovision shall be modified to read:"Notify the Regional Director forRegion 2,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which both sides had the opportunity topresent their evidence,a Trial Examinerof theNationalLabor Relations Board has found that we violated the lawby failing and refusing to give effect to and honor thecollective-bargaining agreementwe had with Local 964,UnitedBrotherhoodofCarpentersandJoinersofAmerica, AFL-CIO, which agreement expired on June 30,1968. The agreement required us to recognizeLocal 964as the exclusive bargaining representative for all ourcarpentersand the agreement had a union security129provision,allowed the Union to place a job steward onour construction jobs and required us to make paymentsintotheunionpension,welfare,vacationandsupplementary wage benefit funds. The agreement alsorequired us to maintain a certain wage scale.The Trial Examiner ordered us to post this notice andto agree that:WE WILLNOT withdraw recognitionof Local 964 asthe exclusive collective-bargaining representative of ourcarpentersinthefollowingappropriatecollective-bargaining unit.All carpenter construction employees,exclusive ofsupervisors,asdefined in Section 2(11)of theNational Labor Relations Act as amended.WE WILL recognizeLocal 964,United Brotherhoodof Carpenters and Joinersof America, AFL-CIO, asthe bargaining representative of the carpenters in theabove unit,and upon request of theLocal 964,bargaincollectivelywith it in good faith with respect to theterms and conditions of employment of the carpentersin the unit described,and will,ifan understanding isreached,embody such understanding in a signedagreement.WE WILL payinto the pension,welfare,vacation andsupplementary wage benefit funds ofLocal 964, suchsums as would have been paid into said funds fromJanuary18,1967,until June 30,1968,absent ourviolation of the law.WE WILL NOT interfere with,restrain,or coerce ouremployees in the exercise of rights guaranteed them bySection 7of the Act.All our employees have the right to self-organization toform,join, or assist labor organizations,and to bargaincollectively through representatives of their own choosing.TORMOD LANGEMYRD/B/A TOM CARPENTRYCONSTRUCTION CO.(Employer)DatedBy(Representative)(Title)DatedByTOM CARPENTRYCONSTRUCTIONCO., INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Federal'Building,36th Floor, 26 Federal Plaza New York, NewYork 10007, Telephone 212-264-0340.